ORDER
The Disciplinary Review Board on October 7, 1997, having filed with the Court its decision concluding that A. DAVID DASHOFF of VOORHEES, who was admitted to the bar of this State in 1976, and who was suspended from practice for a period of three months by Order of the Court dated November 1, 1995, and who remains suspended at this time, should be suspended from practice for a period of six months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (fee overreaching), RPC 1.7(a), 1.7(b), and 1.8(a) (conflicts of interest), and good cause appearing;
It is ORDERED that A. DAVID DASHOFF is hereby suspended from the practice of law for a period of six months, effective immediately, and until further Order of the Court; and it is further
*447ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.